Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama et al (US 2010/0143685 A1).
Regarding claims 1-3, Nakayama teaches a pressure-sensitive adhesive tape comprising a substrate (i.e., base material layer); and a pressure-sensitive adhesive layer arranged on at least one side of the base material layer, and wherein the pressure-sensitive adhesive tape has a total light transmittance (i.e., T2) of 10% or less abstract, para 78, 95, 129).
Regarding the limitations “wherein the pressure-sensitive adhesive tape has a total light transmittance T1 of 20% or less under a state of being elongated by a degree of elongation of 0%” and “wherein the total light transmittance T1 is 10% or less,” one of ordinary skill in the art at the time of invention would have understood or expected that when the pressure-sensitive adhesive tape is stretched it is thinned, and therein the ability of the tape to block transmittance would be reduced, so Nakayama would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the pressure-sensitive adhesive tape would have possessed a total light transmittance T1 of 10% (and therein 20%) or less in its non-elongated or non-stretched state. 
Regarding claim 4, Nakayama teaches the substrate may have a thickness of 50 to 240 μm (para 102) which lies within the range of the instant claims.
Regarding claim 5, Nakayama teaches the pressure-sensitive adhesive layers may have a thickness of 10 to 200 μm (para 13, 115) which lies with the range of the instant claim.
Regarding claim 6, Nakayama teaches the base material layer (e.g., substrate) comprises a base polymer and a colorant (para 81-82, 88-93).
Regarding claims 10 and 11, Nakayama teaches the adhesive layer may comprise acrylic pressure-sensitive adhesives and colorants (para 104, 112).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama.
Nakayama teaches adjusting the amount of colorant in the substrate to allow the pressure-sensitive adhesive tape to have desired optical properties (para 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of colorant in the substrate (i.e., base material layer) to allow the pressure-sensitive adhesive tape to have desired optical properties.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 8 above, and further in view of Narum et al (US 2005/0142359 A1).
Nakayama teaches the pressure-sensitive adhesive tape of claim 8. Nakayama further teaches the substrate may comprise polyethylene, polyesters, polyvinyl chloride, or polyurethane (para 82). 
Nakayama fails to suggest the base polymer is thermoplastic elastomer and is a polyurethane thermoplastic elastomer.
Narum teaches tapes comprising pressure sensitive adhesives; wherein the tapes may comprise a core (i.e., substrate) comprising polyethylene, co-polyesters, polyvinyl chloride, or thermoplastic polyurethanes (abstract, para 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thermoplastic polyurethane of Narum for the polyethylene, polyesters, and/or polyvinyl chloride of Nakayama, since substituting known equivalents for the same purpose as recognized in prior art is prima facie MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783